        Case 1:21-mj-00141-RMM Document 8 Filed 03/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
              v.                                :   Crim. No. 21-MJ-141
                                                :
ANDREW RYAN BENNETT,                            :
                  Defendant.                    :


               NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, hereby files February 5, 2021, and March 17, 2021, preliminary-

discovery letters in this case, which were served as attachments to this notice, via the Court’s

electronic filing system (ECF), on counsel for the defendant.

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793


                                             By:    /s/ Seth Adam Meinero___________
                                                    SETH ADAM MEINERO
                                                    Trial Attorney
                                                    Detailee
                                                    D.C. Bar No. 976587
                                                    United States Attorney’s Office
                                                      for the District of Columbia
                                                    Federal Major Crimes Section
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    202-252-5847
                                                    Seth.Meinero@usdoj.gov
        Case 1:21-mj-00141-RMM Document 8 Filed 03/17/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 17, 2021, I served a copy of this pleading on
defendant’s counsel through ECF.


                                             /s/ Seth Adam Meinero___________
                                             SETH ADAM MEINERO
                                             Trial Attorney
                                             Detailee
                                             United States Attorney’s Office
                                               for the District of Columbia




                                        2
